Citation Nr: 0319769	
Decision Date: 08/11/03    Archive Date: 08/25/03	

DOCKET NO.  02-07 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which denied the veteran entitlement to 
service connection for PTSD.


REMAND

The veteran is seeking entitlement to service connection for 
PTSD, which he alleges, results from both combat- and 
noncombat-related stressors.  With respect to his combat-
related stressors, the veteran contends that he performed 
apparently additional duty, while serving as a machinist mate 
aboard the U.S.S. Constellation, of a classified nature as a 
Navy SEAL team member.  He further indicates that he was 
wounded in combat (reporting that he "earned a Purple Heart" 
although he says it was never received by him).

Our preliminary review of the record discloses that a VA 
physician has diagnosed the veteran in April 2001 as 
suffering from PTSD based on the false assumption that the 
veteran is the recipient of the Silver Star Medal.  PTSD was 
also listed as a condition noted by the Social Security 
Administration (SSA) in awarding the veteran disability 
benefits in November 2000.

The veteran has related in his notice of disagreement to the 
RO's August 2001 rating decision a number of noncombat-
related stressor events, which he claims is also responsible 
for PTSD.  Specifically, the veteran, shown on his 
DD Form 214 to have performed duties on the 
U.S.S. Constellation related to a civilian occupation of 
Marine mechanic, has described claustrophobic conditions 
below deck involving long hours, intense noise exposure, and 
toxic fumes related to hydraulic fluid spills as well as the 
tension of being on "general quarters" for prolonged periods.  
He has also attributed PTSD to an event in which he aided one 
of his service colleagues who had been "cooked" by steam 
unexpectedly escaping from an open steam valve.  Verification 
of the veteran's noncombat stressors has not been undertaken.

Based on the above, this case is being REMANDED to the RO for 
the following actions:

1.  Undertake a reasonable effort to 
obtain the following records regarding 
the veteran from the Social Security 
Administration: copies of records 
pertinent to the veteran's award of 
Social Security Administration disability 
benefits, including any administrative 
decision and the medical records relied 
upon concerning the veteran's claim.

2.  Contact the National Personnel 
Records Center, and/ or the appropriate 
service department, in order to obtain a 
copy of the award orders and/ or the 
citation for the veteran's receipt of the 
Meritorious Unit Commendation, and the 
Vietnam Service Medal with one Silver 
Star and one Bronze Star.

3.  Ask the veteran to clearly identify 
the stressful events he experienced in 
service.  The veteran should be asked to 
provide additional facts about his 
claimed combat and noncombat-related 
stressful events including the noncombat 
stressors reflected above (See page 2, 
below the "REMAND" caption, paragraphs 
1 & 3).  This request should include the 
approximate (beginning and ending) dates, 
places, and circumstances surrounding the 
stressful experiences he has set forth.  
He should be asked to supply the names of 
any individual who may be capable of 
substantiating his accounts of events in 
service to include his participation in 
Navy SEAL related activities including, 
if possible, the names of fellow SEAL 
team members, his unit commander(s) 
and/or senior noncommissioned officer(s).  
Ask the veteran to comment specifically 
about his participation in aiding a 
fellow service member who was injured by 
an open steam valve.  The identity of the 
individual to include his full name and 
rank should be provided.

4.  The RO should then forward a letter 
asking the United States Armed Service 
Center for Research of Unit Records 
(USACRUR) to provide any available 
information, which might corroborate the 
veteran's alleged inservice stressors.  
This letter should identify the veteran's 
unit of assignment and provide a 
description of his alleged stressors.  
The USACRUR should also be provided with 
copies of any personnel records obtained 
showing service dates, duties, and unit 
of assignment.

5.  After associating with the claims 
file all information and evidence 
obtained in connection with the above 
development (or after efforts to obtain 
the same have been exhausted), make 
arrangement with the appropriate VA 
medical facility to schedule the veteran 
for a comprehensive psychiatric 
examination, in order to determine the 
nature and existence of any psychiatric 
disorder found, if any.  Complete and 
appropriate psychological testing should 
be performed and all clinical findings 
should be reported in detail.  The 
veteran should be required to specify 
which life-threatening stressor or 
stressors he recalls.  The claims folder 
should be reviewed in detail by the 
examining psychiatrist.  The examiner 
should be informed that the veteran is 
not shown by his service administrative 
records to be the recipient of neither 
the Silver Star Medal nor the Purple 
Heart.  Based on the results of the 
examination and a review of the claims 
folder, the examiner is asked to address 
the following questions:

(i) Does the veteran satisfy the 
criteria for a diagnosis of PTSD?
(ii)  If PTSD is demonstrated, the 
examiner is requested to identify 
the stressor(s) that caused the 
veteran's PTSD, and to specify the 
evidence relied upon to support the 
diagnosis.

6.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After the completion of the foregoing 
and after undertaking any further 
development deemed warranted by the 
record, the RO should again review the 
claim for service connection for PTSD.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The appropriate period of time should 
be allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




